ERVIN, Justice
(dissenting):
I would follow without modification the opinion of .the District Court with respect to the question of the liability of Washington Avenue Food Center, Inc., a Florida corporation. I think the District Court’s opinion appropriately sets forth policy considerations supported by legal precedents which are best attuned to provide a remedy for members of the public who suffer injury in cases of this kind. I refer to the text of its opinion from which headnotes 1 to 6, inclusive, are drawn.